Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election without traverse of claims 1-11 in the reply filed on 3/16/2022 is acknowledged. Claims 12-19 should be canceled. Correction is required.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, it is unclear what the “3D-lumped elements” on line 7 are and how the phase shifter can have “continuous tunability” and “ferromagnetic and ferroelectric materials”. The recitation “inductor” and “capacitor” on line 11 is confusing because it is unclear if these are  additional “ inductor” and “capacitor” or a further recitation of the previously claimed “lumped elements” on lines 7-8.
In claim 2, it is unclear what the “range impedance” is, where it comes from and when the phase can be “tuned” since no tuning means is recited in this claimed. 
In claim 7, it is unclear how the shifter can be “tuned” fully electrically without introducing extra an biasing network, and where the DC current and the DC voltage” come from.
In claim 8, the recitation “wherein . . . cm” is unclear and confusing. It is unclear what the length normalized phase tenability is and where it comes from.


         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-11 are rejected under 35 USC 103 as being unpatentable over Francois et al (EP3125427)   in view of Ljasko (RU24877).
Francois et al disclose the circuit as shown on Figures 1-2F comprising:
-a phase shifter (140) the electrically having dual tunability and continuous tunability by using the controller (160);
- a tunable inductor (144); and 
-tunable capacitors (142A, 142B).
          Francois et al disclose the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-the tunable inductor (144) is the at least one tunable solenoid inductor including both ferromagnetic and ferroelectric materials and wherein the electrically tunable phase shifter is comprised of 3-D lumped elements as called for in claim 1.
          Nevertheless, Ljasko suggests to employ the solenoid (coils and core) in the phase shifter as shown on Figure 1 for high radiation efficiency, enlarging pass band, possibility of application in digital information transfer systems, and reducing technical and financial costs, see the Abstract.
         It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the solenoid as suggested by Ljasko in the circuit of Francois et al for the purpose of providing high radiation efficiency, enlarging pass band, possibility of application in digital information transfer systems, and reducing technical and financial costs. Noted that the solenoid is the 3D elements including an coil or an inductor wound on a ferromagnetic material and inherently introducing both ferromagnetic and ferroelectric properties when it is activated.
Regarding to claim 2, since the phase shifter circuit of Francois et al is tunable, a skilled artisan realizes that its phase can be kept constant by tuning the impedance (capacitance and the inductance). Thus, tuning the capacitor and the inductor as claimed is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of  Francois et al  is to be used. Lacking of showing any criticality, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to tune the phase shifter of Francois et al for the purpose of accommodating with requirement of a predetermined system.
Regarding to claims 3-5, and 10  lacking of showing any criticality, selecting optimum type for the solenoid of the modified circuit of Francois et al such as Permalloy or thin film enabled tunable 3-D solenoid inductor, and the optimum capacitor such as lead zirconate titanate (PZT) or metal-insulator-metal.  as claimed is considered to be a matter of a design expedient for an engineer depending upon the particular application that would have been obvious at the time of the invention.
Regarding to claim 7, wherein the modified phase shifter is inherently tuned fully electrically by DC current and DC voltage simultaneously or separately without introducing extra an biasing network.  
Regarding to claim 8, as the best construed,  lacking of showing any criticality, selecting optimum type for length normalized phase tenability is up to at least 210 degree/cm.  
 of the modified circuit of Francois et al as claimed is considered to be a matter of a design expedient for an engineer depending upon the particular application that would have been obvious at the time of the invention.
Regarding to claim 9, inherently, wherein equivalent characteristic impedance of the phase shifter is substantially constant via providing selectively DC biasing conditions.  
Regarding to claim 11, inherently, wherein the phase shifter includes both inductive and capacitive tenability.  


Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.


/DINH T LE/Primary Examiner, Art Unit 2842